DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3,  and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. US 2008/0178841 A1.
Andersson et al. dis closes a lamination stack (40), comprising: a plurality of plates coupled together, each plate including at least one leg(60) that collectively define a leg of the stack, with the leg of the stack arranged so that a wire coil (66) may be arranged on the leg of the stack, and wherein the leg of the stack includes a location feature (free end of leg 60 facing flywheel (12)) arranged to facilitate location of the stack relative to an adjacent component. In assembly a spacer is installed between end of leg 60 and flywheel. The assembly is then secured and the spacer removed. 
Regarding claim 3, the location feature free end is integrally formed with the plates.
Regarding claims 14 and 16, Andersson et al discloses an assembly, comprising: a stack (40) defined by a plurality of plates (60,62) that are coupled together, the stack having a first leg (60) and a second leg  (62) spaced from the first leg (60), wherein each plate includes at least two legs and the legs of each plate collectively define the first and second legs of the stack (40), and wherein each leg of the stack includes a location feature (the free end of legs (60,62)) arranged to facilitate location of the stack relative to an adjacent component (flywheel 12); during assembly a spacer is installed between free end of legs 60, 62 and flywheel. The assembly is then secured and the spacer removed in this manner the free end  facilitates location of the stack relative to an adjacent component (flywheel 12) and at least one coil (42) located on one leg (60) of the stack and at least one other coil (44) located on the other leg of the stack (62).
Regarding claim 15, Andersson et al discloses the assembly of claim 14 wherein the first leg and second leg are coupled together by a base (shown as 40 in figure 1), and wherein each plate includes a base extending between said at least two legs of each plate.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          
/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747